COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of J.J.D.W., J.D.W., J.J.F.W., J.L.W., J.L.J.W.
                            aka J.L.J.W., Children

Appellate case number:      01-19-00434-CV

Trial court case number:    2016-44860

Trial court:                308th District Court of Harris County

        Appellant, J.J.W., has filed a motion for an extension of time to file his appellant’s
brief. The motion is granted. The briefs of appellant, J.J.W., and appellant, L.C., are
due no later than AUGUST 19, 2019. See TEX. R. APP. P. 38.6(d).
        Because this appeal involves the termination of the parent-child relationship, this
Court is required to bring the appeal to final disposition within 180 days of the date the
first notice of appeal was filed, so far as reasonably possible. See Tex. R. Jud. Admin.
6.2, reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F app. Accordingly, no extensions
of time will be granted absent extraordinary circumstances
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: ____July 30, 2019___